                    Case 2:21-cv-00401-JLR Document 4 Filed 03/25/21 Page 1 of 1




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   LEONARD CARTER,

 9                                Plaintiff,                 CASE NO. C21-401 JLR

10             v.                                            ORDER GRANTING
                                                             APPLICATION TO PROCEED IN
11   UNIVERSITY OF WASHINGTON                                FORMA PAUPERIS
     SCHOOL OF DENTISTRY, et al.,
12
                                  Defendants.
13
               Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28
14
     U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §
15
     1915(e)(2)(B) before issuance of summons.
16
               The Clerk shall provide a copy of this Order to plaintiff and to the Honorable James L.
17
     Robart.
18
               DATED this 25th day of March, 2021.
19

20

21
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge
22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
